                                                                The Honorable James L. Robart
 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
     CLAIRE DOUGLAS and MARY JOAN                     No. 2:20-cv-00193-JLR
11
     ISABELL, individually, on behalf of
12   similarly situated individuals,                  STIPULATION AND [PROPOSED]
                                                      ORDER EXTENDING DEADLINE
13                        Plaintiffs,                 FOR RENEWED MOTION FOR
            v.                                        CLASS CERTIFICATION
14

15   BANK OF AMERICA, N.A., a national                Noted for Consideration:
     banking association,                             May 6, 2021
16

17
                          Defendant.

18                                       I.   BACKGROUND
19          In an Order filed on November 19, 2020, the Court, inter alia, (1) granted Plaintiffs’
20   motion to amend their complaint, (2) denied without prejudice Plaintiffs’ motion for
21   class certification and (3) set new deadlines for specified class-related actions. See Dkt.
22   No. 100. Pursuant to that Order a renewed motion for class certification was to be filed
23   by February 22, 2021.
24          After Plaintiffs filed their amended complaint on December 3, 2020, Dkt. No. 101,
25   the parties entered serious settlement discussions. To facilitate those discussions, the
26   parties jointly stipulated to the extension of that deadline to April 22, 2021, which the
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
     STIPULATION AND ORDER EXTENDING                                  3101 WESTERN AVENUE, SUITE 350
     DEADLINE – 1                                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
 1   Court approved in an Order entered on January 11, 2021. Dkt. No. 104. As settlement
 2   discussions continued fruitfully, the parties jointly stipulated to the extension of the
 3   deadline to May 6, 2021, which the Court approved in an Order entered on April 26,
 4   2021. Dkt. No. 110. With a handful of days left before the passage of that deadline, the
 5   parties’ counsel reached agreement on the language of proposed settlement agreements
 6   (one primarily for the named Plaintiffs and others for putative class members –
 7   “claimants” - not named as Plaintiffs in the Second Amended Complaint). Plaintiffs’
 8   counsel is in the process of reviewing these agreements with plaintiffs and claimants.
 9   However, more time is required for Plaintiffs’ counsel to review these 19 separate
10   agreements (several of which are applicable to multiple plaintiffs or claimants) fairly and
11   adequately with each of their proposed signatories.
12          Accordingly, the parties have agreed to jointly request an extension of the
13   pending class certification motion deadline to June 3, 2021 to facilitate that process.
14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
     STIPULATION AND ORDER EXTENDING                                  3101 WESTERN AVENUE, SUITE 350
     DEADLINE – 2                                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
 1
                                        II. STIPULATION
 2
            The parties agree that, subject to Court approval, the deadline for Plaintiffs to
 3
     renew their motion for class certification set forth in Dkt. No. 110 should be extended to
 4
     June 3, 2021.
 5
            DATED: May 6, 2021.
 6
      SIRIANNI YOUTZ                               PAINE HAMBLEN
 7    SPOONEMORE HAMBURGER PLLC

 8
        /s/ Daniel S. Gross                          /s/ Garrett J. Williams
 9    Richard E. Spoonemore, WSBA #21833           Kelly D. Folger, WSBA #39407
      Chris R. Youtz, WSBA #7786                   Garrett J. Williams, WSBA #52902
10    Daniel S. Gross, WSBA #23992                 717 W. Sprague Avenue, Suite 1200
      3101 Western Avenue, Suite 350               Spokane, WA 99201
11
      Seattle, WA 98121                            Telephone: (509) 455-6000
12    Tel.: (206) 223-0303                         Email: kdf@painehamblen.com
      Email: rick@sylaw.com                        Email: gjw@painehamblen.com
13
      Email: chris@sylaw.com                       Attorneys for Defendant
14    Email: daniel@sylaw.com                      BANK OF AMERICA, N.A.
      Attorneys for Plaintiffs
15
      ATTORNEY WEST SEATTLE
16

17
        /s/ Eric J. Harrison
      Eric J. Harrison, WSBA #46129
18    5400 California Avenue SW
      Seattle, WA 98136
19
      Tel. (206) 388-8092
20    Email: eric@attorneywestseattle.com
      Attorneys for Plaintiffs
21

22

23

24

25

26

                                                                       SIRIANNI YOUTZ
                                                                 SPOONEMORE HAMBURGER PLLC
     STIPULATION AND ORDER EXTENDING                                3101 WESTERN AVENUE, SUITE 350
     DEADLINE – 3                                                      SEATTLE, WASHINGTON 98121
                                                                  TEL. (206) 223-0303 FAX (206) 223-0246
 1
                                          III. ORDER
 2
            Based on the stipulation of the parties and for good cause shown, the deadline for
 3
     Plaintiffs to file a renewed motion for class certification shall be extended from May 6,
 4
     2021 to June 3, 2021.
 5
            DATED this 7th day of May 2021.
 6

 7

 8
                                                    A        James L. Robart
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATION AND ORDER EXTENDING
     DEADLINE – 4
